Case 2:18-cv-08420-RGK-PJW Document 27 Filed 05/06/19 Pagelof1 Page ID #:216

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 2:18-cv-08420-RGK-PJW; 2:18-cv-08747-RGK-PIW; Date May 6, 2019
2:18-cv-08748-RGK-PJW; 2:18-cv-08749-RGK-PJIW;
2:18-cv-08750-RGK-PJIW; 2:18-cv-08753-RGK-PJIW;
2:18-cv-08754-RGK-PJW; 2:18-cv-08759-RGK-PJW;
2:18-cv-08760-RGK-PJW; 2:18-cv-08763-RGK-PJW;
2:18-cv-08764-RGK-PJW

 

 

Title United States v. $1,546,076.35 In Bank Funds Seized From Republic Bank of Arizona
Account 1889 (and related cases)

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Not Present Attorneys Present for Defendant: Not Present
Proceedings: (IN CHAMBERS) Order re: Government’s Ex Parte Application to

Extend Time to Respond to Initial Complaint

These cases involve the civil forfeiture proceedings of several assets that the government seized
from James Larkin, John Brunst, Michael Lacey, and Scott Spear (collectively, “Movants”’) pursuant to
seizure warrants in this District. Movants are currently defendants in an ongoing criminal matter in the
District Court of Arizona, entitled United States v. Lacey, No. 2:18-cr-00422-SPL, where the indictment
and the first superseding indictment include forfeiture allegations.

Currently before the Court are the government’s ex parte applications to extend time to respond
to the initial complaint. The Court previously granted the government’s request to extend time to
respond from December 28, 2018 to April 30, 2019. The government filed the instant ex parte
applications on April 29, 2019, requesting an additional extension for claimants to file claims. The
government now requests the deadline be extended to fourteen days after the Ninth Circuit renders a
decision on the appeal of this Court’s stay order. After reviewing the government’s submission, the
Court DENIES the ex parte applications for lack of good cause.

IT IS SO ORDERED.

 

Initials of Preparer

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
